Title: To Benjamin Franklin from Ingenhousz, 23 June 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            Dear Friend
            Vienna juin 23 1783.
          
          This is only to accompany the adjoin’d lettre of mr. Weinbrenner, who, as you see, does
            not loose time to make use of your kind proposition of giving some introductory letters
            to his agent, who is mr. Donath. This gentleman will set
            out in a few weeks for Philadelphia New york & Boston, where he will spend two
            years. He will carry with him various productions of this Country. I hope you will as
            soon, as Convenient for you, grant the request of Mr. Weinbrenner.
          Your original lettre with the medal inclosed is not yet come to hand, neither the Philadelphia
            Almanach, you was so good as to send me a year ago.
          The Cast of my profil, I send you, is made in the usual manner of gypse or plaster of
            Paris; which being dryed is smeared over with parchment glue or glue of ising glas
            warmed. When this kind of varnish is thereabout dry, the whol is covered, by means of a
            very fine brush or pencil, which silver dust, called silver
              bronze, to be got every where in Colour Shops. The parts of the cast thus
            finish’d, which aught to be polishd, are rubbed with a polish’d piece of steel.
          Your advise about the statuary was thankfully recieved and much approved of. I recieved
            at last from mr. le Begue the first 5 sheats of my book under the press at Paris. I did
            not find one Single typographical error in them.
          I hope still to see you here with your grandson before you set out for your beloved
            America.
          I am with the greatest estime Your most obedient Serv and affectionate friend
          
            J. Ingen Housz
            to Benj Franklin Passy
          
         
          Endorsed: June 23. 83—
        